Citation Nr: 1225143	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service in the Air Force from April 1955 to April 1978.  He died in February 2004; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case has been transferred to the RO in Waco, Texas.

This case was last brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The Veteran died in February 2004; the immediate cause of death listed on his death certificate is metastatic lung carcinoma.  Pulmonary emphysema is listed as a significant condition contributing to the Veteran's death.

2. At the time of the Veteran's death, he was not service-connected for any disability.

3. The Veteran did not serve in the Republic of Vietnam nor did he serve in a military occupational specialty (MOS) that would have necessitated him working near an air base perimeter at U-Tapao Royal Thai Air Force Base (RTAFB).

4. The preponderance of the competent evidence fails to demonstrate that the causes of death listed on the Veteran's death certificate were incurred in or related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, the appellant received notification prior to the initial unfavorable agency decision in April 2004, with additional notice having been sent in June 2008.  Further, as will be discussed in further detail below, the Veteran was not service-connected for any disability prior to his death.  Therefore, notice requirements regarding elements one and two of Hupp are rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Limited service treatment and personnel records have been associated with the claims file.  To the extent service treatment records are presumed lost or destroyed, the appellant has not asserted the Veteran was treated for any disability in service that later lead to his death or that these treatment records are otherwise material to the instant claim.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

A VA opinion was not obtained in conjunction with the instant claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to obtain a medical opinion when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the appellant does not assert, nor does the record suggest, that the cause of the Veteran's death is related to active service in any way other than on a presumptive basis.  As such, VA is not required to obtain a medical opinion in conjunction with the instant claim.

This case was previously remanded for additional development.  Specifically, the Board determined that additional steps must be undertaken to determine if the Veteran was exposed to an herbicide agent.  Despite the appellant's representative's assertions, the Board finds the purpose of the prior remands have been achieved.  In this regard, despite the negative reply from the Joint Services Records Research Center, evidence has been obtained and associated with the claims file regarding the use of herbicides in certain circumstances at the U-Tapao RTAFB.  As such, there has been substantial compliance with the Board's prior remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran died in February 2004; the primary cause of his death was reported on the death certificate as metastatic lung carcinoma.  Pulmonary emphysema is listed as another significant condition contributing to death.  The Veteran was not service-connected for these or any other disability at the time of his death.

The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, she contends that service connection is warranted for the cause of the Veteran's death because the Veteran himself asserted he was exposed to herbicides, namely Agent Orange, during his service at the U-Tapao Royal Thai Air Force Base (RTAFB).  

If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The Board notes that respiratory cancers are enumerated diseases.  Id.

The Veteran's service personnel records indicate the Veteran served at the U-Tapao RTAFB as a Bomb Navigation System Technician.  

VA has determined that a special consideration of herbicide exposure on a facts found or direct basis be extended to Veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including U-Tapao, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron.  Herbicide exposure would be conceded.  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is to provide the Veteran with information regarding herbicide use in Thailand and give the Veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the Veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The appellant's representative asserts that, by virtue of serving on or near the flight line, the Veteran worked near the base perimeter and, as such, herbicide exposure should be conceded.  However, the Board observes that serving on a flight line would not necessitate service near the base perimeter.  To the contrary, service on the flight line would require service in or near a hanger, not on or near the base perimeter.  Therefore, the Veteran's service as a Bomb Navigation System Technician does not serve as a basis for exposure to herbicides to be conceded.  

As the evidence does not establish the Veteran had duties which placed him on or near the perimeters of the base, the AMC provided the appellant with information regarding herbicide use in Thailand and give her an opportunity to furnish additional information regarding the Veteran's exposure.  See March 2011 correspondence.  She did not submit any additional information.  Thereafter, the AMC contacted the JSRRC and received a negative response from that organization in May 2011.  

The Board acknowledges the appellant's contention that the Veteran himself asserted exposure to herbicides while serving in Thailand, including both direct exposure and exposure to contaminated aircraft.  In fact, in a claim for service connection filed prior to his death, the Veteran himself submitted statements to VA to this effect.  While the Board does not question the Veteran's or appellant's credibility as to what the Veteran believed he was exposed to in service, the Board again notes the Veteran's service personnel records do not support a finding that he served in an occupation that would indicate he performed his duties on or near the perimeter of the U-Tapao RTAFB. Furthermore, the appellant has not submitted any other evidence in support of her contention that the Veteran was otherwise actually exposed to an herbicide agent.  As such, the Board finds the Veteran was not exposed to an herbicide agent in service; therefore, service connection for the Veteran's death on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) is not warranted.

The Board has also considered whether service connection for metastatic lung carcinoma or pulmonary emphysema is warranted on a direct basis.  However, the Board finds that the preponderance of the evidence is against granting service connection on a direct basis.  In this regard, the Board again notes that the Veteran was not diagnosed with either disorder during his active service. In addition, the appellant has submitted no competent medical evidence or opinion to suggest a direct causal link between the disabilities listed on the Veteran's death certificate and his active service, other than to herbicide exposure, which has not been established.  As such, the Board finds the preponderance of the evidence is against service connection for the cause of the Veteran's death on a direct basis.

In sum, the Veteran died of metastatic lung carcinoma with pulmonary emphysema contributing to death.  Neither of these conditions were service-connected at the time of the Veteran's death, and the competent medical evidence of record does not indicate that they were incurred during or otherwise related to his active service.  Furthermore, record does not support a finding that the Veteran was exposed to an herbicide agent during active service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


